Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,11-13,15-16,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Turk et al. US 5244167.
Re’ Claim 1, 13. Turk discloses a multirotor aircraft 10 with an airframe that extends in a longitudinal direction, and with at least one thrust producing unit 24 for producing thrust in a predetermined thrust direction, wherein the at least one thrust producing unit comprises a shrouding (part of wing 14) that is associated with at least one rotor assembly 24 comprising at least one electrical engine (Column 3 ln:13), wherein the shrouding defines a cylindrical air duct that is axially delimited by an air inlet region and an air outlet region (top and bottom of the wing/shroud area), wherein a cantilever 34 is mounted at a leading edge region of the cylindrical air duct to the shrouding such that the cantilever is arranged inside of the cylindrical air duct and oriented at least essentially in parallel to the longitudinal direction (clearly understood from Fig. 3, 4), wherein the shrouding comprises a forward beam (internal structure of wings/airfoils) which connects the cantilever to the airframe, the forward beam being arranged outside of the cylindrical air duct and comprising a forward flange that is rigidly attached to the airframe (inherent in the structure of aircraft wings to have a torque box, ribs and flanges affixed together to form the internal structure of the wing), wherein the at least one electrical engine is mounted to the cantilever (shown in Fig. 4), and wherein the cylindrical air duct is provided in opened perimeter configuration (as the trailing edge is not closed), the shrouding being at least partly cut-off in the opened perimeter configuration at a trailing edge region of the cylindrical air duct over a predetermined opening angle (see Fig. 3).
Re’ Claim 3. The multirotor aircraft of claim 1, wherein the cantilever is bar-shaped and extends from the leading edge region in direction of the cut-off trailing edge region (clearly shown in Fig. 3).

Re’ Claim 5, 16. The multirotor aircraft of claim 1, wherein the shrouding is provided with an additional lifting surface at the leading edge region of the cylindrical air duct (wing 25).
Re’ Claim 11. The multirotor aircraft of claim 1, wherein the cantilever is mounted only at the leading edge region of the cylindrical air duct to the shrouding (Clearly shown in fig. 3).
Re’ Claim 12. The multirotor aircraft of claim 1 wherein the shrouding includes a torque box at the leading edge region of the cylindrical air duct, the torque box being capable of compensating bending forces (as mentioned above the wing box inherently includes a torque box which prevents bending/twisting forces).
Re’ Claim 20. The rejection of claims 11 and 12 above applies mutatis mutandis to the limitations of claim 20. 
Allowable Subject Matter
Claim 2, 6-10, 14, 17-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Prior art alone or in combination does not teach the cantilever to be eccentrically arranged in the air duct nor the rotor to be eccentrically mounted to the cantilever.  Further regarding claim 7, the prior art does not teach the shape structure and thickness as claimed in claim 7. More so the closest prior art teaches away in that the leading edge being the lifting surface is thicker so as to create a more traditional airfoil shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642